Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it recites “applying a set of weights of a direct network to an input and generate an output from the set of weights applied to the output” (lines 2-3, emphasis added). The term “generate” is grammatically confusing and/or incorrect for a method step. It would make more sense if it recited “generating,” in the same way that the present limitation recites “applying.” In addition, the phrase “from the set of weights applied to the output” is indefinite because the present limitation previously recites that the set of weights is applied to the input (not the output). It is unclear how an output is generated from weights applied to the output. Finally, lines 6-7 recite “the output generated from the direct network.” It is not clear from the previous limitations that the output was generated by the direct network. The first limitation only 
Regarding Claim 3, it recites “the computer model” twice. This term lacks antecedent basis because there is no previous mention of a computer model in claims 1-3, so it cannot be determined what the computer model is or how it relates to the other elements of the present claims.
Regarding Claims 2 and 4-10, they are rejected as being dependent on a rejected base claim.
Regarding Claim 13, it recites “the computer model” twice. This term lacks antecedent basis because there is no previous mention of a computer model in claims 11-13, so it cannot be determined what the computer model is or how it relates to the other elements of the present claims.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. None of the prior art of record teaches all of the limitations of independent claim 1. Baker (U.S. 2020/0184337) teaches a direct network (“student” neural network) that is being trained and an indirect network (“learning coach” neural network) that uses input hyperparameters to help train the direct network. The coach receives an error as feedback from the direct network, but the error does not include “a regularization term that penalizes a difference between the set of weights and the expected weights according to a regularization function” as recited by claim 1. Claims 2-10 contain allowable subject matter by virtue of their dependence on claim 1.
Claims 11-12 and 14-19 are allowed. As described above, Baker teaches direct and indirect networks similar to those of independent claim 1, and updates indirect parameters (Baker’s hyperparameters) by evaluating a loss function based on an error between an expected output and generated output for the direct network. But Baker does not teach generating a weight distribution by the indirect network and a loss function for the weight distribution as recited by claim 11. Claims 12 and 14-19 are allowed by virtue of their dependence on claim 1.
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claim 13 contains allowable subject matter by virtue of its dependence on claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918. The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/Primary Examiner, Art Unit 2125